UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6535


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN HOWELL, a/k/a William Anthony Johnson,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (2:94-cr-00020-JAB-2)


Submitted:   August 19, 2010                 Decided:   August 30, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Howell, Appellant Pro Se. Douglas Cannon, Angela Hewlett
Miller, Assistant United States Attorneys, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin   Howell     appeals      the    district     court’s    order

denying relief on his 18 U.S.C. § 3582(c)(2) (2006) motion for

reduction of sentence.        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         United States v. Howell, No. 2:94-cr-

00020-JAB-2    (M.D.N.C.     filed   July    10,   2009;   entered     July   13,

2009).     We dispense with oral argument because the facts and

legal    contentions   are    adequately     presented     in   the    materials

before   the   court   and   argument     would    not   aid    the   decisional

process.

                                                                        AFFIRMED




                                      2